DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-4 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the invention in independent  claim 1 is directed to a battery system comprising: a secondary battery; and a controller configured to estimate a SOC of the secondary battery from an OCV of the secondary battery by using a discharging curve line and a charging curve line, the discharging curve line representing a SOC-OCV characteristic of the secondary battery when the secondary battery is discharged, and the charging curve line representing the SOC-OCV characteristic of the secondary battery when the secondary battery is charged, wherein the controller is configured to execute setting processing for setting an initial value of the SOC at next time of activating a system in a vehicle after a stop of the system, and the setting processing includes: first processing to set the SOC estimated from the OCV at the time of activating the system as the initial value in the case where the SOC during the stop of the system is higher than a first SOC, which represents the SOC estimated from the OCV at the time of activating the system by using the discharging curve line, or the SOC during the stop of the system is lower than a second SOC, which represents the SOC estimated from the OCV at the time of activating the system by using the charging curve line; and second processing to set the SOC during the stop of the system as the initial value in the case where the SOC during the stop of the system is equal to or lower than the first SOC and is equal to or higher than the second SOC.
 Meanwhile, in the case where the SOC during the last stop of the system (the last SOC value) falls out of the above range when the SOC is estimated from the OCV at the time of activating the system, it can be said that the change (the divergence) of the SOC from the last SOC value is not caused by the influence of the hysteresis([0061]). Accordingly, in the battery system 2, in the case where the SOC during the stop of the system (the last SOC value) is higher than the SOC 1 or where the last SOC value is lower than the SOC 2, the SOC (the current SOC value) that is estimated from the OCV at the time of activating the system is set as the initial SOC value at the time of activating the system([0061], Figs. 4 & 6). 
	The closest prior art is Kurimoto (JP2015154639(A)). Kurimoto discloses  a battery system (Fig. 1, [0015]) comprising: a secondary battery(battery 150, Fig. 1, [0017]); and a controller (ECU 300, Fig. 1, [0016]) configured to estimate a SOC of the secondary battery from an OCV of the secondary battery by using a discharging curve line and a charging curve line([0019], [0039]-[0045], Fig. 3), the discharging curve line representing a SOC-OCV characteristic of the secondary battery when the secondary battery is discharged([0039], Fig. 3), and the charging curve line representing the SOC-OCV characteristic of the secondary battery 
4.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the invention in independent claim 4 are substantially the same as provided in paragraph 3 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724